COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTIONS

Appellate case name:        Jarvis Marquis Tillman v. The State of Texas

Appellate case number:      01-19-00098-CR & 01-19-00099-CR

Trial court case number:    1604096 & 1580017

Trial court:                185th District Court of Harris County

       On January 29, 2019, appellant, Jarvis Marquis Tillman, filed a combined notice of
appeal from the January 22, 2019 judgments of conviction after he pleaded guilty to the
third-degree felony offense of harassment of a public servant, in trial court cause number
1604096, and to the state-jail felony offense of theft <$2,500, but with two or more prior
convictions, in trial court cause number 1580017, and the trial court assessed his
punishment at two years’ confinement in each case, to be served concurrently with each
other. The Clerk of this Court’s April 23, 2019 letter notified appellant’s appointed
counsel, Richard K. Oliver, that his extensions were granted to file his briefs until July 17,
2019, with no further extensions, in both the 01-19-00098-CR and 01-19-00099-CR cases.
       However, on June 11 and 13, 2019, the Clerk of this Court received two letter-
motions from the pro se appellant seeking to withdraw both appeals, but they were not
signed by counsel. The Clerk of this Court is directed to file appellant’s letters as pro se
letter-motions to dismiss. Under Rule 42.2(a), any voluntary motion to dismiss in a
criminal appeal must contain both the signature of appellant’s counsel and the appellant,
and it must be filed in duplicate with the Clerk of this Court. See TEX. R. APP. P. 42.2(a).
       Accordingly, the Court DENIES appellant’s pro se letter-motions to dismiss these
appeals without prejudice to refiling by appellant’s counsel, Richard K. Oliver, because
they were neither signed by counsel nor filed in duplicate. See TEX. R. APP. P. 42.2(a).
This Court will consider compliant motions to dismiss filed by appellant’s counsel, Richard
K. Oliver, who is directed to contact the appellant regarding his letter-motions to dismiss.

      It is so ORDERED.
Judge’s signature: ____/s/ Evelyn V. Keyes_____
                    Acting individually  Acting for the Court
Date: __June 25, 2019___